                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


STACKPOLE INT’L ENGINEERED
PRODUCTS, LTD.,

      Plaintiffs/Counter-Defendant,

v.                                                           Case No. 17-13748

ANGSTROM AUTOMOTIVE
GROUP, LLC,

      Defendant,

and

ANGSTROM PRECISION
METALS, LLC,

      Defendant/Counter-Plaintiff
                                             /

       OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
        PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT AND
      GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION
                    FOR PARTIAL SUMMARY JUDGMENT

      Plaintiff Stackpole International Engineered Products, LTD, (“Stackpole”) is an

automotive supplier. It was engaged in several commercial agreements with Defendants

Angstrom Automotive Group, LLC, (“AAG”) and Angstrom Precision Metals, LLC,

(“APM”). In these agreements, Stackpole ordered parts necessary to build engine oil

pumps. The relationship broke down and both sides now seek to hold the other liable for

alleged breaches of contract. Stackpole also seeks to hold Defendants liable for a

breach of implied warranty.
       Now before the court are cross motions for summary judgment. The parties

thoroughly briefed the motions. (ECF Nos. 51, 56, 57, 58, 59, 60.) The court found a

hearing unnecessary. E.D. Mich. L.R. 7.1(f)(2). For the following reasons, the court will

deny Stackpole’s motion for summary judgment as to Stackpole’s breach of contract

claim but will grant Stackpole’s motion as to AAG’s participation in the agreements. The

court will grant in part and deny in part Stackpole’s motion as to APM’s counterclaim.

For Defendants, the court will deny their motion for summary judgment as to

Stackpole’s breach of contract claim and as to AAG’s participation in the agreements.

However, the court will grant Defendants’ motion on Stackpole’s implied warranty

claims.

                              I. PROCEDURAL HISTORY

       Stackpole filed its complaint in November 2017. (ECF No. 1.) In it, Stackpole

alleged breach of contract (Count I), breach of express warranty (Count II), and claim

and delivery (Count III). (Id.) Within three months, Defendants moved to dismiss the

complaint and Stackpole filed a motion for partial summary judgment. (ECF Nos. 11,

14.)

       In September 2018, the court issued an opinion that denied without prejudice

Stackpole’s motion for summary judgment and granted in part and denied in part

Defendants’ motion to dismiss. (ECF No. 24.) The court found that Stackpole had

plausibly alleged AAG was a valid party to this suit. Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007) (ECF No. 24, PageID.475.) It also found that Stackpole had pled a

viable claim for breach of contract. (Id., PageID.478.) However, the court found that

Stackpole lacked a valid basis for breach of express warranty (Count II) and claim and



                                            2
delivery (Count III). (Id., PageID.486.) The court did leave open the possibility of an

amended complaint. (Id., PageID.489.) The court further found insufficient evidence to

grant Stackpole’s motion for summary judgment. (Id., PageID.484.) It denied

Stackpole’s motion without prejudice and allowed the parties to proceed with discovery.

(Id., PageID.486.)

       Soon after the court’s September 2018 opinion, APM filed a counterclaim,

alleging breach of contract on the part of Stackpole. (ECF No. 36.) Stackpole amended

its complaint to add two claims of implied warranty of merchantability. Stackpole

narrowed its claim and delivery suit in accordance with the court’s opinion as well.

       After almost ten months of discovery, Stackpole now moves for summary

judgment again. (ECF Nos. 56.) It alleges that it is entitled to a judgment as a matter of

law as to its breach of contract claim. Stackpole also seeks to dismiss APM’s

counterclaim. At issue is whether AAG is a valid party to this suit and whether

Defendants’ actions amounted to a breach.

       Defendants filed their own motion for summary judgment at the same time as

Stackpole. (ECF No. 51.) They assert that Stackpole’s claims for breach of contract and

breach of implied warranty fail for lacking genuine disputes of material fact. Fed. R. Civ.

P. 56(a). Defendants ask the court to dismiss the claims against AAG given that AAG

was allegedly not a party to the contracts at issue.

                                    II. BACKGROUND

       Both Stackpole and Defendants are participants in the automotive sector’s supply

chain. Stackpole is a tier-1 automotive supplier that, among other things, manufactures

transmission and engine oil pumps. (ECF No. 35, PageID.644-6.) These pumps are



                                             3
then sold to original equipment manufacturers (“OEM”) on their way toward being

incorporated into vehicles for use on the streets. (Id.) In order to build these pumps,

Stackpole sought suppliers for three parts. These parts were labeled 806670 or “T70

Parts,” 140665 or “10R/10L Parts,” and 116122 or “Nano Parts.” (Id., PageID.645.)

       AAG is a parent company with several subsidiary affiliates, including APM. (ECF

No. 35, PageID.652; ECF No. 56-3, PageID.1282-83.) APM served as the actual

component supplier while AAG oversaw and managed corporate level decisions. (ECF

No. 35, PageID.645, 652; ECF No. 56-3, PageID.1282-83; ECF No. 56-6,

PageID.1308.)

       The contracts at issue had their origin in June 2014 when Stackpole sent a quote

to Defendants, asking for pricing estimates on the production of the parts. (ECF No. 51-

3, PageID.1055.) In response, APM submitted pricing quotes for the 10R Parts and the

Nano Parts. (ECF No. 51-7, PageID.1079; ECF No. 51-8, PageID.1081.) APM and

Stackpole had a preexisting contract to produce T70 Parts. (ECF No. 51, PageID.1010;

ECF No. 56, PageID.1242; ECF No. 51-2, PageID.1050.) AAG maintained ultimate

responsibility for deciding quotes submitted by APM. (ECF No. 56-2, PageID.1273.;

ECF No. 57-4, PageID.1514.) Stackpole and AAG negotiated the specifics of the

potential deal and eventually signed an agreement in the form of a Letter of Intent

(“LOI”). (ECF No. 56-6, PageID.1308; ECF No. 57-13, PageID.1590-93; ECF No. 58-6,

PageID.1717-1719; ECF No. 58, PageID.1638.) The LOI was signed between

Stackpole and AAG, but was made with the understanding that APM would manufacture

the parts. (ECF No. 51-10, PageID.1088-89; ECF No. 51-4, PageID.1058; ECF No. 51-




                                             4
5, PageID.1071.) AAG was merely the management umbrella for APM and did not

negotiate to manufacture the products itself. (ECF No. 56-3, PageID.1282.)

        The LOI detailed prices and quantities for the three parts. Stackpole agreed to

order 1.1 million 10R Parts for $1.66 per part and 306,000 Nano Parts for $3.08 per

part. (ECF No. 51-10, PageID.1088-89.) Defendants agreed to a three-year price

reduction for the preexisting T70 Part business. (Id.) The LOI further identified 10R

Parts and Nano Parts discounts for Stackpole that would take place over the course of

the next three years as APM improved its productivity. (Id.; ECF No. 58, PageID.1660-

61.) The contract contemplated later agreements between Stackpole and Defendants. It

mentioned “Purchase Orders and Stackpole Production blanket purchase orders will be

issued for each part at a later date.” (ECF No. 51-10, PageID.1089.) Notably, the LOI

did not detail the manufacturing process that would be used by APM to make the parts.

(ECF No. 51-10, PageID.1088-89.) It also did not include a provision for Stackpole to

share the cost of production with Defendants. (Id.) A termination date was not included

either. (Id.)

        After the LOI was signed, Stackpole followed through and placed an order to

APM to produce the relevant parts. Stackpole sent APM three purchase orders (“POs”)

by June 2015. (ECF Nos. 56-8, 56-9, 56-10.) These POs were not signed and returned

by either Defendant. (See ECF No. 56-8, PageID.1323; ECF No. 56-9, PageID.1337;

ECF No. 56-10, PageID.1348.) Nonetheless, as this court pointed out in its earlier

opinion, APM’s subsequent performance of the POs and Stackpole’s acceptance of

APM’s shipments established a valid contractual relationship. (ECF No. 24,

PageID.487-88; ECF No. 51, PageID.1018.) Thus, Stackpole and APM (at a minimum)



                                             5
were bound by the provisions of the POs, minus the terms included in the

“Supplemental Terms and Conditions.” (ECF No. 24, PageID.487-88.) Importantly, all

three POs referenced the original LOI between Stackpole and AAG. (ECF No. 56-8,

PageID.1314; ECF No. 56-9, PageID.1327; ECF No. 56-10, PageID.1340.)

       APM followed through with its supply to Stackpole for roughly the next two years.

However, the production of the parts began to put strains on Defendants’ businesses.

By April 2017, Defendants were unable to profitably produce the parts necessary to

meet their obligations to Stackpole. (ECF No. 57-14, PageID.1597; ECF No. 56-21,

PageID.1409.; ECF No. 56-23, PageID.1420.) AAG informed Stackpole that APM would

not continue production of the parts unless Stackpole agreed to a price increase. (ECF

No. 24, PageID.472; ECF No. 25, PageID.499; ECF No. 56-21, PageID.1409.) Over the

course of May 2017, AAG clarified its demands, ultimately asking for a price increase of

$1.63 per part. (ECF No. 56-25, PageID.1425; ECF Nos. 56-22, PageID.1413; 56-24,

PageID.1423.) Through April and May 2017, AAG made it explicitly known to Stackpole

that Defendants required a price increase or APM would shut down manufacturing

operations. (ECF No. 56-21, PageID.1409 (“The second option is that we will wind down

the whole operation.”); ECF No. 56-22, PageID.1413 (Defendants’ production labeled

as a “Going Concern” if Defendants do not receive a price increase); ECF No. 25,

PageID.499 (“In April and May 2017, Angstrom verbally informed Stackpole that it would

no longer supply the Parts to Stackpole unless Stackpole agreed to Angstrom’s . . .

price increase.”).)

       In response, Stackpole made it known to Defendants that it would only agree to a

price increase under protest. (ECF No. 56-26, PageID.1427 (Letter from Stackpole on



                                           6
May 31, 2017 indicating that if Stackpole must pay a higher price for the parts, “then it

will have to do so under protest.”).) Stackpole, operating in the middle of the automotive

sector’s manufacturing process, needed to ship its parts “just in time” for the next stage

of production. (ECF No. 27, PageID.552-53.; ECF No. 56-26, PageID.1427

(“[Defendants’] commitment to supply is critical to protect our consumer.”).) Any delay in

Stackpole’s shipments would endanger the entire supply chain’s tightly regimented time

schedule. (ECF No. 27, PageID.552-53.; ECF No. 56-26, PageID.1427; ECF No. 56-6,

PageID.1309 (threatening to cut off supply effectively meant “a gun was put to

[Stackpole’s] head.”); ECF No. 57-5, PageID.1530 (Defendants “forced [Stackpole’s]

hand.”).) Missing deadlines would risk permanent loss of business for Stackpole. Id.

       Stackpole and AAG then negotiated a new agreement, called the “Wind-Down

Agreement.” (ECF No. 56-3, PageID.1286-87 (AAG’s Chief Commercial Officer

describing negotiations between AAG and Stackpole regarding the Wind Down

Agreement); ECF No. 56-27.) Signed by APM and Stackpole on June 6th and 7th,

2017, respectively (with AAG’s address on the agreement’s letterhead), the new

agreement set higher prices for the parts and set an end date for September 30, 2017.

(ECF No. 56-27, PageID.1429; ECF No. 56, PageID.1251; ECF No. 58, PageID.1656.)

Stackpole agreed to Defendants’ demand of an increase of $1.63 per part. (ECF No.

56-27, PageID.1429.) This constituted a price increase over 100% for the supply of T70

Parts and 10R Parts, as well as over 50% for Nano Parts. (Id.) The parties agreed to

end their commercial relationship by the end of September 2017. (Id.) The end of the

agreement explicitly stated that Stackpole “enter[ed] [the] agreement under duress and

protest.” (ECF No. 56-27, PageID.1430.)



                                             7
         Stackpole and Defendants fulfilled the obligations in the agreement, with APM

providing the remaining parts ordered and Stackpole paying the increased pricing. (ECF

No. 51, PageID.1022; ECF No. 57, PageID.1473.) Stackpole did refuse to pay some

amounts owed under the Wind Down Agreement for APM’s equipment expenses. (ECF

No. 40, PageID.723-24.) At the completion of the Wind Down Agreement, Stackpole

filed this instant action against both Defendants. (ECF No. 1.)

                                      II. STANDARD

         To prevail on a motion for summary judgment, a movant must show “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). First, the moving party bears the initial burden of

presenting evidence that “demonstrate[s] the absence of a genuine issue of material

fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). There is no requirement that

the moving party “support its motion with [evidence] negating the opponent’s claim.” Id.;

see also Emp’rs Ins. of Wausau v. Petrol. Specialties, Inc., 69 F.3d 98, 102 (6th Cir.

1995).

         Second, “the nonmoving party must come forward with ‘specific facts showing

that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (emphasis removed) (quoting Fed. R. Civ. P. 56(e)). This

requires more than a “mere existence of a scintilla of evidence” or “‘[t]he mere

possibility’ of a factual dispute.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

(1986); Mitchell v. Toledo Hosp., 964 F.2d 577, 582 (6th Cir. 1992) (quoting Gregg v.

Allen-Bradley Co., 801 F.2d 859, 863 (6th Cir. 1986)). To pass summary judgment, “the

evidence [must be] such that a reasonable jury could return a verdict for the nonmoving



                                             8
party.” Anderson, 477 U.S. at 248. All reasonable inferences that can be drawn from the

underlying facts must be done “in the light most favorable to the party opposing the

motion.” United States v. Diebold, Inc., 369 U.S. 654, 655 (1962); Moran v. Al Basit

LLC, 788 F.3d 201, 204 (6th Cir. 2015).

                                    IV. DISCUSSION

       Stackpole’s and Defendants’ motions address mostly the same issues. Both

parties seek summary judgment as to Stackpole’s breach of contract claim and both

seek summary judgment as to AAG’s participation in the agreements at issue.

Stackpole includes an additional request for summary judgment against APM’s breach

of contract counterclaim. Defendants ask for summary judgment as to Stackpole’s

implied warranty claims.

       The court will first consider both Stackpole’s and Defendants’ motions for

summary judgment as to Stackpole’s breach of contract claim and AAG’s participation

in the agreements. It will then turn to Stackpole’s motion for summary judgment as to

APM’s breach of contract counterclaim. Finally, the court will determine Defendants’

motion for summary judgment as to Stackpole’s implied warranty claims.

                       A. Stackpole’s Breach of Contract Claim

       Stackpole’s claim for breach of contract arises under Michigan law. Shady Grove

Orthopedic Assocs. v. Allstate Ins., 559 U.S. 393, 417 (2010) (“Federal courts sitting in

diversity apply state substantive law.”). In Michigan, a breach of contract allegation

requires proof that “(1) there was a contract (2) which the other party breached (3)

thereby resulting in damages to the party claiming breach.” Miller-Davis Co. v. Ahrens

Constr., Inc., 495 Mich. 161, 178, 848 N.W.2d 95 (2014) (citing Stevenson v.



                                             9
Brotherhoods Mut. Benefit, 312 Mich. 81, 90-91, 19 N.W.2d 494 (1945)). In order to

prove the creation of a contract, there must be “(1) parties competent to contract, (2) a

proper subject matter, (3) legal consideration, (4) mutuality of agreement, and (5)

mutuality of obligation.” Bank of America, NA v. First Am. Title Ins. Co., 499 Mich. 74,

101, 878 N.W.2d 816 (2016) (citing AFT Mich. V. Michigan, 497 Mich. 197, 235, 866

N.W.2d 782 (2015)). Mutuality of agreement incorporates the understanding that a

contract “must have ‘a meeting of the minds on all essential terms of a contract.’”

Calhoun County v. Blue Cross Blue Shield Mich., 824 N.W.2d 202, 209 (Mich. Ct. App.

2012) (quoting Burkhardt v. Bailey, 680 N.W.2d 453, 463 (Mich. Ct. App. 2005)); see

also Hall v. Small, 705 N.W.2d 741, 743 (Mich. Ct. App. 2005). “‘Meeting of the minds’

is a figure of speech for mutual assent.” Hall, 705 N.W.2d at 743 (quoting Kamalnath v.

Mercy Mem. Hosp. Corp., 487 N.W.2d 499, 503 (Mich. Ct. App. 1992)). “A meeting of

the minds is judged by an objective standard, looking to the express words of the

parties and their visible acts, not their subjective states of mind.” Calhoun County, 824

N.W.2d at 209. Mutuality of obligation is largely redundant with consideration. Hall, 705

NW.2d at 744 (quoting Teed v. Citizens Ins. Co. of America, 449 N.W.2d 22, 25 (Mich.

Ct. App. 1993)) (“By ‘mutuality of obligation’ is apparently meant that there must be

consideration.”).

       There is no genuine dispute that a contract existed between Stackpole and

Defendants. Fed. R. Civ. P. 56(a). Stackpole, AAG, and APM are highly sophisticated

corporate entities. They negotiated and committed themselves to contracts for the

supply of auto parts. (ECF No. 56-6, PageID.1308; ECF No. 57-13, PageID.1590-93;

ECF No. 58-6, PageID.1717-1719; ECF No. 58, PageID.1638.; ECF Nos. 56-8, 56-9,



                                            10
56-10.) Through the LOI and the POs, Stackpole agreed to give money in exchange for

timely supply of the parts. (ECF No. 56-6, PageID.1308; ECF No. 57-13, PageID.1590-

93; ECF No. 58-6, PageID.1717-1719; ECF No. 58, PageID.1638.; ECF Nos. 56-8, 56-

9, 56-10.) There is no indication on the record that parties lacked competence, that the

subject matter of the agreement was improper in any way, or that any illegal

consideration was involved. Bank of America, 499 Mich. at 101.

       The LOI, as supplemented by the subsequent POs, satisfied mutuality of

agreement and obligation as well. Id. Both AAG and APM were bound to the agreement

to ship T70, 10R, and Nano Parts in exchange for the prices listed in the LOI and

rearticulated in the POs. While APM was the entity that produced the parts, AAG served

as the corporate manager, negotiating and deciding the nature of both Defendants’

obligations. (ECF No. 56-2, PageID.1273.; ECF No. 56-6, PageID.1308; ECF No. 57-

13, PageID.1590-93; ECF No. 58-6, PageID.1717-1719; ECF No. 58, PageID.1638.;

ECF No. 56-3, PageID.1282-83.) AAG alleges that it was not a party to any contractual

exchange with Stackpole, thus lacking “mutual assent” to contract with Stackpole. Hall,

705 N.W.2d at 743. Although it can hardly be debated that the exchange of money for

parts is valid consideration, AAG’s logic also leads to the conclusion that it lacks

mutuality of obligation. See General Motors Corp. v. Dep’t of Treasury, Revenue

Division, 466 Mich. 231, 239, 644 N.W.2d 734 (2002) (quoting Whitney v. Stearns, 16

Me. 394, 397 (Mich. 1839)) (“It has been said ‘[a] cent or a pepper corn, in legal

estimation, would constitute a valuable consideration.’”). If AAG is not a party to the

agreements, it never had anything to exchange with Stackpole to begin with.




                                            11
      AAG’s allegation is belied by substantial evidence to the contrary. Sandra

Bradford, AAG’s Chief Commercial Officer, stated that AAG “basically runs” and acts

“like a corporate headquarters” for sub-entities like APM. (ECF No. 56-3, PageID.1282.)

According to her, APM and entities like it “aren’t really authorized to bind themselves

without somebody from [AAG] looking over it.” (Id., PageID.1282-1283.) Further, APM

does not have its own officers, although it did have employees to oversee the

manufacturing plants. (Id., PageID.1282; ECF No. 58-7, PageID.1722.) Any contracting,

purchasing, or termination of contracts on the part of APM required approval from an

officer from AAG. (ECF No. 56-3, PageID.1283.) Herb Searson, AAG’s VP of Business

Development, stated that any decision to purchase capital equipment necessary to

meet the obligations to Stackpole was made by AAG, not APM. (ECF No. 56-2,

PageID.1275; see also ECF No. 58-7, PageID.1729 (AAG’s President confirming he

would sign off on any capital expenditures by APM).) Mr. Searson also said that AAG

had ultimate responsibility in determining quotes sent to Stackpole at the beginning

stages of negotiation. (ECF No. 56-2, PageID.1273 (referring specifically to 10R Parts).)

Rajneesh (“Raj”) Banga, AAG’s Vice President, confirmed this, although he did mention

that APM provided important information and suggestions. (ECF No. 57-4, PageID.1514

(referring generally to quoting responsibilities).) Stackpole’s Purchasing Manager, Matt

MacDonald, testified that any negotiation or discussion regarding the part orders,

“[a]nything to do commercially was with [AAG] personally.” (ECF No. 56-6,

PageID.1308.) Emails between Raj Banga and Matt MacDonald indicate that AAG

negotiated the LOI with Stackpole. (ECF No. 58-6, PageID.1717-1719.) Defendants




                                            12
admit as much in their briefing, but still maintain that AAG acted solely as an agent for

APM. (ECF No. 58, PageID.1638, ¶ 2.)

       AAG continued to be the primary contact point and decision maker during the

course of performance. It is uncontested that AAG updated Stackpole on production

levels and potential investments into new equipment on the part of APM. 1 (ECF No. 56-

11, PageID.1351-64; ECF No. 56-16, PageID.1387-1391; ECF No. 56-20,

PageID.1402-03; ECF No. 58-20, PageID.1837; 58-35, PageID.1895-98.) It was also

AAG who gave the first indications to Stackpole that there were issues with profitability

with APM’s manufacture of the parts. (ECF No. 57-14, PageID.1597.) It was then AAG

who approached Stackpole, made the demands for higher prices, and negotiated the

Wind Down Agreement. (ECF No. 24, PageID.472; ECF No. 56-21, PageID.1409; ECF

No. 25, PageID.499; ECF No. 56-22, PageID.1413; ECF No. 56-25, PageID.1425; ECF

Nos. 56-24; ECF No. 56-3, PageID.1286-87; ECF No. 56-27.) AAG’s President, Nagesh

Palakurthi, admitted that any decision to withhold parts, the threat precipitating the need

for a Wind Down Agreement, would have been made by him or Ms. Bradford (AAG’s

Chief Commercial Officer). (ECF No. 56-23, PageID.1421.)

       It is true that AAG’s employees assert in their testimony that they acted only as

“agents” for APM. (ECF No. 56-3, PageID.1282.; ECF No. 58-4, PageID.1696.)

Defendants submit an affidavit from Mr. Palakurthi (AAG’s President) where he testifies




1     APM did communicate with Plaintiff at times. However, it did so in a technical
capacity, following up on the obligations contained in the agreement and higher-level
discussions between AAG and Plaintiff. (See, e.g., ECF Nos. 58-51, 58-52 (APM
sending Plaintiff technical details on proposed manufacturing equipment in the context
of AAG and Plaintiff discussing approval of the equipment for use (ECF No. 58-23,
PageID.1847-48.)).)
                                            13
that APM negotiated, contracted, and contacted Stackpole through the course of

performance. (ECF No. 51-20.) If read literally, this goes against the massive weight of

evidence that directly indicates AAG was the leading player, including testimony from

other AAG top executives and Mr. Palakurthi himself. Instead, Mr. Palakurthi appears to

be asserting in conclusory fashion, again, that AAG, as an agent to APM, commanded

the relationship with Stackpole. Following this line of thinking, Defendants admit in their

briefing that AAG negotiated with Stackpole on the creation of the LOI and the Wind

Down Agreement, but did so as an agent to APM. (ECF No. 58, PageID.1638, ¶ 2; ECF

No. 58, PageID.1652-54, ¶¶ 38, 39, 43.)

       Bare legal conclusions do not impact the court’s determination of an agency

relationship. Anderson, 477 U.S. at 252 (1986); Mitchell, 964 F.2d at 582 (6th Cir.

1992); see also St. Clair Intermediate Sch. Dist., 458 Mich. 540, 557-58, 581 N.W.2d

707 (1998) (making a legal determination on the formation of an agency relationship).

As the nonmoving party, Defendants have the burden of coming forward with

substantive evidence to show that it was merely a faithful agent, severed from privity to

the contracts at issue. Matsushita, 475 U.S. at 587. Even in a light most favorable to

AAG, no reasonable jury could find AAG’s behavior to be that of mere agent. Diebold,

Inc., 369 U.S. at 655; Anderson, 477 U.S. at 248. “[F]undamental to the existence of an

agency relationship is the right to control the conduct of the agent.” St. Clair

Intermediate School Dist., 458 Mich. at 558, 581 (citing Capitol City Lodge No. 141,

FOP v. Meridian Twp., 282 N.W.2d 383, 387 (Mich. Ct. App. 1979)); Little v. Howard

Johnson Co., 455 N.W.2d 390, 393 (Mich. Ct. App. 1990) (citing Avery v. American

Honda Motor Car Co., 327 N.W.2d 447, 448 (Mich. Ct. App. 1982) (“In Michigan, the



                                             14
test for a principal-agent relationship is whether the principal has the right to control the

agent.”). Furthermore, the agent must “obey the instructions of his principal.” Burton v.

Burton, 332 Mich. 326, 337, 51 N.W.2d 297 (1952); see also Restatement (Third) of

Agency § 8.09(2) (Am. Law Inst. 2006).

       The facts, if anything, show that APM was “control[ed]” and “obeyed the

instructions” of AAG. St. Clair Intermediate School Dist., 458 Mich. at 558; Burton, 332

Mich. at 337. AAG had full control over the contracting, price setting, purchasing, capital

investment, and contract termination of APM. (ECF No. 56-3, PageID.1282-83; ECF No.

56-2, PageID.1273, 1275; ECF No. 58-7, PageID.1729; ECF No. 57-4, PageID.1514;

ECF No. 56-6, PageID.1308.) AAG negotiated the agreements with Stackpole and

made the ultimate decision on whether to exit them. (ECF No. 56-2, PageID.1273.; ECF

No. 56-6, PageID.1308; ECF No. 57-13, PageID.1590-93; ECF No. 58-6, PageID.1717-

1719; ECF No. 58, PageID.1638.; ECF No. 56-3, PageID.1282-83; ECF No. 56-21,

PageID.1409; ECF No. 25, PageID.499; ECF No. 56-22, PageID.1413; ECF No. 56-25,

PageID.1425; ECF Nos. 56-24; ECF No. 56-3, PageID.1286-87; ECF No. 56-27.) Thus,

there is no genuine dispute that AAG was not an agent of APM. Fed. R. Civ. P. 56(a).

       Further, AAG was a party to the agreements at issue. First, AAG signed a valid

contract with Stackpole through the LOI. “A letter of intent may be characterized as an

agreement to agree at a later date and is as valid as any other contract.” Zander v.

Ogihara Corp., 540 N.W.2d 702, 705 (Mich. Ct. App. 1995) (citing Opdyke Inv. Co. v.

Norris Grain Co., 413 Mich. 354, 359-60, 320 N.W.2d 836 (1982)). “The fact that

additional contracts may have been contemplated and mentioned in the letter does not

invalidate any agreement actually reached.” Opdyke, 413 Mich. at 359. Here, AAG and



                                             15
Stackpole signed and agreed to essential aspects of a contract. The LOI identified the

goods to be manufactured: the T70 Parts, the 10R Parts, and the Nano Parts. (ECF No.

51-10, PageID.1088.) It provided specific prices Stackpole would pay, 10R Parts for

$1.66 per part and Nano Parts for $3.08 per part, and discount amounts for all parts.

(Id.) It identified quantities, including 1.1 million 10R Parts and 306,000 Nano Parts. (Id.)

       Second, the LOI identified the later PO agreements. (Id., PageID.1089.) This

effectively served as AAG’s performance to its LOI obligations. Looking to the plain

terms of the contract, the LOI explicitly recognized that subsequent purchase orders

would be made to follow up the agreement. (Id. (“Purchase Orders and Stackpole

Production blanket purchase orders will be issued for each part at a later date.”)) See

Rory v. Continental Ins. Co., 473 Mich. 457, 469, 703 N.W.2d 23 (2005) (“In

ascertaining the meaning of a contract, we give the words used in the contract their

plain and ordinary meaning.”); Wilkie v. Auto-Owners Ins. Co., 469 Mich. 41, 51, 664

N.W.2d 776 (2003) (“[T]he courts are to enforce the agreement as written absent some

highly unusual circumstance, such as a contract in violation of law or public policy.”). In

return, the POs themselves reference back to the LOI and its terms. (ECF Nos. 56-8,

PageID.1314 (“Price based on productivity give back of 1.5% as per Letter of Intent.”);

ECF No. 56-9, PageID.1327 (“Reference Letter of Intent.”); ECF No. 56-10,

PageID.1340 (“Reference Letter of Intent.”).) Thus, the POs, which this court has

already determined to be valid contracts, and the LOI are contracts held in conjunction

as the same agreement. (ECF No. 24, PageID.487-88.) “When one writing references

another instrument for additional contract terms, the two writings should be read

together.” Forge v. Smith, 458 Mich. 198, 207, 580 N.W.2d 876 (1998) (citing Whittlesey



                                             16
v. Herbrand Co., 217 Mich. 625, 628, 187 N.W. 279 (1922)). Here, both sets of

agreements, the LOI and the POs, reference and incorporate each other.

       Through both AAG’s signature on the LOI and its de-facto control over APM,

AAG and APM entered into a valid agreement to supply auto parts to Stackpole.

Mutuality of agreement and obligation are satisfied for all parties. Bank of America, 499

Mich. at 101. No reasonable juror could decide otherwise. Anderson, 477 U.S. at 248.

       The issue that prevents this court from reaching complete summary judgment in

favor of Stackpole is the element of breach. Miller-Davis Co., 495 Mich. at 178. The LOI

and the POs provide no termination date for the supply of parts to Stackpole through

2017. (ECF No. 24, PageID.480-81; ECF No. 51-10, PageID.1088-89; ECF Nos. 56-8,

PageID.1314-15; ECF No. 56-9, PageID.1327-28; ECF No. 56-10, PageID.1340-41.)

There are also no terms for the process in which the agreements are to be terminated.

(ECF No. 51-10, PageID.1088-89; ECF Nos. 56-8, PageID.1314-15; ECF No. 56-9,

PageID.1327-28; ECF No. 56-10, PageID.1340-41.) The POs do provide Stackpole, in

their plain language, the right to terminate without penalty, but the issue in this case is

Defendants’ rights to terminate. 2 Rory, 473 Mich. at 469. (ECF Nos. 56-8, PageID.1314

(“Order may be cancelled at no Penalty to buyer beyond material release authorization”)

(emphasis added); ECF No. 56-9, PageID.1327 (“Order may be cancelled at no Penalty




2      Providing Plaintiff greater power to terminate by no means undermines the
mutuality of obligation, as Defendants claim. Defendants contracted to provide auto
parts in exchange for money. This is sufficient consideration to satisfy the mutuality of
obligation requirement. General Motors Corp., 466 Mich. at 239. Contracting parties are
not required to have mirroring rights and obligations. Harris v. Chain Store Realty Bond
& Mortg. Corp., 329 Mich. 136, 145, 45 N.W.2d 5 (1950) (“When two competent parties,
through a process of give and take, reach an agreement[,] it can be presumed that the
mutual promises were considered adequate.”)
                                             17
to buyer beyond material release authorization”) (emphasis added); ECF No. 56-10,

PageID.1340 (“Order may be cancelled at no Penalty to buyer beyond material release

authorization”) (emphasis added).) It was Defendants who placed demands on

Stackpole to accept a price increase or risk losing the continued supply of parts. (ECF

No. 56-3, PageID.1286; ECF No. 56-21, PageID.1409; ECF No. 56-22, PageID.1413;

ECF No. 25, PageID.499.)

       Contracts that provide for successive performances, but are indefinite in duration,

may be terminated at any time. Mich. Comp. Laws § 440.2309(2). Here, the LOI

requires Defendants to supply the parts in successive deliveries until either Stackpole

cancels the contract or the quantities listed are met. (ECF No. 51-10, PageID.1088-89.)

There is no definite duration provided, thus Defendants could terminate the contract at-

will. Mich. Comp. Laws § 440.2309(2). However, given the possibility that an at-will

termination power may suddenly upend parties heavily reliant on a contract, the

Michigan UCC added a notice requirement. When contracts do not otherwise specify

the process of termination, the party attempting to terminate the contract must be

provided reasonable notice. 3 Mich. Comp. Laws § 440.2309(3).

       This is the situation for which the reasonable notice requirement was created.

Defendants threatened to terminate the agreement to supply parts unless Stackpole




3      If Plaintiff terminated the contract, it would be bound by the plain language of the
POs, which applies specifically to Plaintiff. Rory, 473 Mich. at 469; Mich. Comp. Laws §
440.2309(3) (“Termination of a contract by one party except on the happening of an
agreed event requires reasonable notification.”) (emphasis added); see also Advanced
Plastics Corp. v. White Consol. Industries, Inc., 828 F.Supp. 484, 491 (E.D. Mich. 1993)
(“[B]ecause [] notice . . . to cease contractual relation[s] was consistent with the terms of
the contract, it is reasonable.”). (ECF No. 56-8, PageID.1314; ECF No. 56-9,
PageID.1327; ECF No. 56-10, PageID.1340.)
                                             18
agreed to a new contract at higher prices. (ECF No. 56-21, PageID.1409; ECF No. 56-

22, PageID.1413; ECF No. 56-25, PageID.1425; ECF Nos. 56-24, PageID.1423.) The

original agreement was in fact terminated on June 7, 2017, when the Wind Down

Agreement took effect. (ECF No. 56-27, PageID.1429.) Without proper notice,

Stackpole, as a supplier in the middle of a long supply chain, would effectively be held

at the mercy of Defendants. Stackpole would need to agree to higher prices or suffer

potentially catastrophic consequences to its business. (ECF No. 56-26, PageID.1427;

ECF No. 56-6, PageID.1309; ECF No. 57-5, PageID.1530.) The law demands that

Stackpole be given an opportunity to deliberate and chose a more mutually beneficial

alternative supplier. Mich. Comp. Laws § 440.2309.

      Stackpole claims the facts leave no genuine dispute as to whether notice was

reasonable. However, Stackpole’s own complaint admits that Stackpole was notified of

the potential threat of ceased shipments in April 2017. (ECF No. 25, PageID.499 (“In

April and May 2017, Angstrom verbally informed Stackpole that it would no longer

supply the Parts to Stackpole unless Stackpole agreed to . . . price increases.”)

(emphasis added).) Letters and communications between Defendants and Stackpole

confirm this. (ECF No. 56-22, PageID.1413; ECF No. 56-24, PageID.1423; ECF No. 56-

25, PageID.1425; ECF No. 56-26, PageID.1427.) Given that the contract was

terminated on June 7, 2017, Stackpole was given over a month’s notice, at a minimum.

(See also ECF No. 24, PageID.472.)

      The reasonableness of notice is generally a question of fact for a jury. Bev Smith,

Inc. v. Atwell, 836 N.W.2d 872, 879 (Mich. Ct. App. 2013) (citing Moore v. First Security

Cas. Co., 568 N.W.2d 841, 845 (Mich. Ct. App. 1997). In fact, the Michigan UCC



                                           19
explicitly confines a determination of “reasonable time” to the “nature, purpose, and

circumstances of the action.” Mich. Comp. Laws § 440.1205(1). In accordance with this

principle, courts have declined to issue summary judgment as to the reasonableness of

notice when notice was given the same day as termination. Sundram Fasteners Ltd. v.

Flexitech, Inc., 2009 WL 2351763, at *7 (E.D. Mich. July 29, 2009) (Cleland, J.) (“[D]ay-

of notice of termination may indeed, in light of the nature of the parties’ industry and the

circumstances of industry-standard terminations, prove to be reasonable. The

reasonableness of the notice cannot be determined without further development of

facts, and is therefore inappropriate for summary judgment.”). Although it is true that

Defendants owed Stackpole a duty to provide notice adequate to shore up alternative

suppliers, there remains a genuine dispute of fact as to whether Defendants fulfilled its

duty. Fed. R. Civ. P. 56(a). Thus, summary judgment in favor of Stackpole cannot be

granted in full.

       There is no genuine dispute of fact that a contract was formed and the parties

included Stackpole, APM, and AAG. Fed. R. Civ. P. 56(a). Whether Defendants

breached the agreement by failing to provide reasonable notice remains to be decided. 4

Thus, the request for summary judgment in favor of both Defendants and Stackpole as

to Stackpole’s breach of contract claim will be denied.




4       As to the third element of Plaintiff’s claim, damages, Defendants admit that
Plaintiff agreed to pay an additional $1,015,242.24 for the parts through the Wind Down
Agreement. Miller-Davis Co., 495 Mich. at 178. (ECF No. 56, PageID.1251, ¶ 51; ECF
No. 58, PageID.1656-57, ¶ 51.) If Plaintiff were ultimately successful in its breach claim,
these would be at least some of the resultant damages.
                                             20
                      B. APM’s Breach of Contract Counterclaim

       APM’s breach of contract claim against Stackpole revolves around the equipment

APM used to produce the parts and the expenses incurred in producing the parts. First,

APM alleges that Stackpole refused approval for an “agreed upon manufacturing

process and instead insisted that APM use the [] more inefficient and expensive

manufacturing process without granting any price concessions.” (ECF No. 36,

PageID.687.) Second, APM alleges Stackpole failed to pay for the expenses needed to

manufacture the relevant parts, in violation of the Wind Down Agreement. (Id.)

       APM’s first claim has no basis in the text of the agreements. Neither the LOI nor

the POs specify what manufacturing process Defendants can or cannot use in

producing parts. (ECF No. 51-10, PageID.1088-89; ECF No. 56-8, PageID.1314-15;

ECF No. 56-9, PageID.1327, 1329; ECF No. 56-10, PageID.1340-41.) They do not

place restrictions or limitations as to how Stackpole would approve or disapprove of

Defendants’ manufacturing equipment. (ECF No. 51-10, PageID.1088-89; ECF No. 56-

8, PageID.1314-15; ECF No. 56-9, PageID.1327, 1329; ECF No. 56-10, PageID.1340-

41.) Nor do they detail any specific approval process by which Stackpole was required

to abide generally. (ECF No. 51-10, PageID.1088-89; ECF No. 56-8, PageID.1314-15;

ECF No. 56-9, PageID.1327, 1329; ECF No. 56-10, PageID.1340-41.)

       Defendants argue prior negotiations and the contracts themselves implicate

these requirements through references to productivity discounts and the amount of

parts ordered. Putting aside the issue of admissibility of prior negotiations, 5 the



5     Michigan law disallows admission of a prior agreement or contemporaneous oral
agreement if it is contradictory to a final agreement. Mich. Comp. Laws § 440.2202; see
also Hamade v. Sunoco Inc., 721 N.W.2d 233, 247 (Mich. Ct. App. 2006) (citing UAW-
                                             21
communications that Defendants cite discuss only the price per part Stackpole would

pay, the quantities of output expected, and the discounts to be provided to Stackpole.

(ECF No. 58-2, PageID.1688; ECF No. 58-3, PageID.1690; ECF No. 58-11,

PageID.1781-82.) They directly reflect the ultimate terms in the LOI and the subsequent

POs. (ECF No. 51-10, PageID.1088-89; ECF No. 56-8, PageID.1314-15; ECF No. 56-9,

PageID.1327, 1329; ECF No. 56-10, PageID.1340-41.) Although Defendants now claim

these productivity discounts and quantities were premised on a specific manufacturing

process, Defendants’ subjective belief as to what the parties agreed to is not relevant.

“[T]o determine whether there was mutual assent to a contract, ‘we use an objective

test, looking to the expressed words of the parties and their visible acts,’ and ask

whether a reasonable person could have interpreted the words or conduct in the matter

that is alleged.” Rood v. General Dynamics Corp, 444 Mich. 107, 119, 507 N.W.2d 591

(1993) (quoting Rowe v. Montgomery Ward & Co., 437 Mich. 627, 640, 473 N.W.2d 268

(1991)). 6

       The uncontested evidence demonstrates that Defendants’ own internal (i.e.

subjective) discussions were the basis of their now alleged expectations at the time of

contracting. Mr. Palakurthi, AAG’s president, testified that the basis for his contention

that the agreement was conditioned on Defendants’ specific manufacturing process was




GM Human Resource Ctr. V. KSL Recreation Corp., 579 N.W.2d 411, 414 (Mich. Ct.
App. 1998)) (“[D]isappointed parties will have a great incentive to describe
circumstances in ways that escape the explicit terms of their contracts.”).
6      Defendants also cite an email setting an agenda for negotiations on the LOI.
However, that email only poses a question of “[h]ow does Angstrom propose to make
[the 10R Parts]? [Whether] existing equipment or new purchase[?]” (ECF No. 58-10,
PageID.1779.) No reasonable inference could interpret such a question as a binding
legal obligation on the part of Plaintiff. Moran, 788 F.3d at 204.
                                            22
“an internal study relative to previous experience.” (ECF 56-23, PageID.1416 (emphasis

added).) APM’s plant manager, John Gingrich, who oversaw the manufacturing, testified

similarly: “the quote [Defendants submitted in initial negotiations] is worked internally,

the process is foreshadowed and determined if the plant would be capable of producing

the part.” (ECF 56-5, PageID.1295 (emphasis added).) There is simply no evidence of

objective expression or act that would make a reasonable observer to the parties’

negotiations or their final agreements think that Stackpole had assented to the terms

Defendants are now alleging exist. Rood, 444 Mich. at 119. There is no indication

Stackpole agreed to accept Defendants’ preferred manufacturing process.

       The court is also unconvinced that the parties’ course of performance creates a

genuine issue of fact that new contract terms were added. See Mich. Comp. Laws §

440.2202(a) (A final agreement “may be explained or supplemented by . . . course of

performance.”). It is true that, after contracting, Defendants were not given approval

through the industry-standard Production Part Approval Process (“PAPP”) for their

manufacturing process. (ECF No. 56, PageID.1246, ¶ 25; ECF No. 58, PageID.1647-

49, ¶ 25; ECF No. 56-2, PageID.1278.) However, there is no evidence that Stackpole

was required to approve a specific machine offered up for approval by Defendants.

       Further, there is no evidence Stackpole acted maliciously, in bad faith, or

otherwise dishonestly in declining to issue PAPP approval. Instead, the uncontested

facts indicate that Defendants never actually manufactured the parts necessary to

obtain PAPP approval for Defendants’ preferred manufacturing process. (ECF No. 56-

16, PageID.1388 (“[G]rinding for these parts will be performed by an outside source. I

think you will need to re PPAP once you bring this process in house”); ECF No. 56-5,



                                             23
PageID.1303 (Mr. Gingrich, APM’s plant manager, responding to a question: “[T]here

was no 10R part produced by APM on a centerless grinder for that purpose[?]

Correct.”); ECF No. 56-2, PageID.1274 (Mr. Searson, AAG’s VP of Business

Development: “We were pressed for time and did not have the capability of grinding [the

parts] in house.”).) As Mr. Palakurthi, AAG’s President, admitted, Stackpole “would need

a statistical data of 300 parts” to provide PPAP approval. (ECF No. 56-23,

PageID.1419.) “You have to make parts to make PPAP.” (Id.)

       For APM’s second claim, Stackpole admits that it owes money if the Wind Down

Agreement is enforceable. (ECF No. 40, PageID.723-24 (“Stackpole admits only that

the “Wind-Down” document provided a mechanism for payment of the 10R tooling”;

“Stackpole admits [] that it made a partial payment of approximately $52,000 for the 10R

tooling.”).) Nevertheless, Stackpole argues that the Wind Down Agreement was a result

of a breach by Defendants when they terminated the original contract without

reasonable notice. As discussed above, there is a genuine dispute of fact as to whether

Defendants breached the original contract. Thus, the prerequisite to Stackpole’s

argument has not been satisfied and a genuine issue of material fact remains. Fed. R.

Civ. P. 56(a).

       Stackpole also argues that it signed the Wind Down Agreement under duress.

Although Stackpole makes no attempt to include legal authority for this claim, the facts

do show significant pressure put on Stackpole to accept the Wind Down Agreement.

(ECF No. 56-26, PageID.1427; ECF No. 56-6, PageID.1309; ECF No. 57-5,

PageID.1530.) Stackpole did note in the Wind Down Agreement that it only signed

“under duress and protest.” (ECF No. 56-27, PageID.1430.) However, duress is



                                           24
reserved for only the most serious examples of coercion. “Duress exists when one by

the unlawful act of another is induced to make a contract or perform some act under

circumstances which deprive him of the exercise of free will.” Norton v. Mich. State

Highway Dept., 315 Mich. 313, 320, 24 N.W.2d 132 (1946) (emphasis added) (quoting

Hackley v. Headley, 45 Mich. 569, 574, 8 N.W. 511 (1881)); see also Hungerman v.

McCord Gasket Corp., 473 N.W.2d 720, 721 (Mich. Ct. App. 1991). Although it is true

that duress can occur in “the taking of undue advantage of the business or financial

stress . . . of another,” a reasonable juror could easily find that Stackpole was not

deprived of its “free will.” Norton, 315 Mich. at 320; Anderson, 477 U.S. at 248.

Stackpole was a sophisticated party with at least one month’s notice to consider its

options. Summary judgment is not appropriate for such a contested issue. Id.

       Given the fact that no reasonable juror could find that Stackpole was obligated to

accept Defendants’ preferred manufacturing process, APM’s first counterclaim fails.

Anderson, 477 U.S. at 248. However, a genuine dispute of material fact remains as to

Stackpole’s obligations under the Wind Down Agreement. Fed. R. Civ. P. 56(a). Thus,

Stackpole’s motion for summary judgment as to APM’s counterclaim will be granted in

part and denied in part.

                       C. Stackpole’s Implied Warranty Claims

       Notice of nonconforming goods is required under Michigan law for a successful

breach of implied warranty claim. Mich. Comp. Laws § 440.2607(3)(a); Johnson

Controls, Inc. v. Jay Indus., Inc., 459 F.3d 717, 724 (6th Cir. 2006). Internal emails

between Stackpole’s employees indicate that “[n]o notice [was given] to Angstrom.”

(ECF No. 51-25, PageID.1160.) Stackpole “admits that it did not provide notice to



                                            25
Angstrom . . . outside of this litigation” and recognizes dismissal is appropriate. (ECF

No. 57, PageID.1474.) There is no genuine dispute of material fact that Stackpole did

not provide Defendants notice of nonconformity. Fed. R. Civ. P. 56(a). Defendants’

motion for summary judgment as to Stackpole’s implied warranty claims will be granted.

                                    V. CONCLUSION

       Stackpole’s claim for breach of contract survives summary judgment and must go

forward. The issue has narrowed to the question of whether Defendants provided

Stackpole reasonable notice of termination. There is no genuine dispute of fact that a

contract was formed and that Stackpole, AAG, and APM were parties. Fed. R. Civ. P.

56(a). Summary judgment is appropriate as to part of APM’s counterclaim for breach of

contract, but not as to the whole counterclaim. There are no facts indicating that

Stackpole was contractually obliged to accept Defendants’ manufacturing process.

However, Stackpole may still owe APM compensation through the Wind Down

Agreement. Accordingly,

       IT IS ORDERED that Plaintiff Stackpole’s Amended Motion for Partial Summary

Judgment (ECF No. 56) is GRANTED IN PART and DENIED IN PART. Summary

judgment is GRANTED as to Defendant AAG’s contractual obligations, and DENIED as

to Stackpole’s breach of contract claim. Summary judgment is GRANTED IN PART and

DENIED IN PART as to Defendant APM’s counterclaim.

       IT IS FURTHER ORDERED that that Defendants’ Motion for Partial Summary

Judgment (ECF No. 51) is GRANTED IN PART and DENIED IN PART. Summary

judgment is GRANTED as to Stackpole’s implied warranty claims and DENIED as to




                                            26
Stackpole’s breach of contract claim and AAG’s contractual obligations.

                                                         s/Robert H. Cleland                  /
                                                         ROBERT H. CLELAND
                                                         UNITED STATES DISTRICT JUDGE
Dated: December 3, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, December 3, 2019, by electronic and/or ordinary mail.

                                                          s/Lisa Wagner                       /
                                                          Case Manager and Deputy Clerk
                                                          (810) 292-6522

S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\17-13748.STACKPOLE.CrossSummaryJudgment.RMK3.docx




                                                   27
